EXHIBIT 10.3

AMENDMENT NO. 2 TO EMPLOYEE MATTERS AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYEE MATTERS AGREEMENT dated as of August 10, 2010
(this “Amendment”) is among McDermott International, Inc., a Panamanian
corporation (“MII”), McDermott Investments, LLC, a Delaware limited liability
company (“MI”), The Babcock & Wilcox Company, a Delaware corporation (“B&W”),
and Babcock & Wilcox Investment Company, a Delaware corporation (“BWICO” and,
together with MII, MI and B&W, the “Parties”).

PRELIMINARY STATEMENT

WHEREAS, the Parties are parties to an Employee Matters Agreement dated as of
July 2, 2010 (as amended on August 3, 2010, the “Employee Matters Agreement”;
capitalized terms used but not defined in this Amendment shall have the
respective meanings given such terms in the Employee Matters Agreement); and

WHEREAS, Section 3.4(c) of the Employee Matters Agreement contains provisions
relating to the treatment of MII Options held by each holder of one or more of
such stock options under any of the MII Legacy Equity Plans who is a Former B&W
Officer or is now serving on the board of directors of both MII and B&W, which
provisions contemplate that each such holder shall receive, in substitution for
each such MII Option (which shall be cancelled), both a Replacement B&W Option
with respect to shares of B&W Common Stock and a Post-Distribution MII Option
with respect to shares of MII Common Stock; and

WHEREAS, the Parties desire to amend Section 3.4(c) of the Employee Matters
Agreement as provided herein, to clarify that the post-Distribution value of the
Post-Distribution MII Options and the Replacement B&W Options referred to
therein would each represent approximately one-half of the total value of such
awards;

NOW, THEREFORE, in consideration of the premises and the mutual agreements this
Amendment contains and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MII, MI, B&W and BWICO hereby
agree as follows:

Section 1. Amendment. The Employee Matters Agreement is hereby amended as
follows:

(a) The second and third sentences of Section 3.4(c) of the Employee Matters
Agreement are hereby amended to read in their entirety as follows:

In each case, the number of shares of MII Common Stock subject to the
Post-Distribution MII Option shall be determined by multiplying the aggregate
fair market value of the number of shares of MII Common Stock subject to the MII
Option using the Pre-Distribution MII Share Price by a fraction, the numerator
of which is the Post-Distribution MII Share Price and the denominator of which
is the Pre-Distribution MII Share Price, and dividing that product by the
Post-Distribution MII Share Price, with the resulting number of shares subject
to the Post-Distribution MII Option being rounded up or down to the nearest
whole

 

1



--------------------------------------------------------------------------------

share. In each case, the number of shares of B&W Common Stock subject to the
Replacement B&W Option shall be determined by multiplying the fair market value
of the number of shares of MII Common Stock subject to the MII Option using the
Pre-Distribution MII Share Price by a fraction, the numerator of which is
one-half of the Post-Distribution B&W Share Price and the denominator of which
is the Pre-Distribution MII Share Price, and dividing that product by the
Post-Distribution B&W Share Price, with the resulting number of shares subject
to the Replacement B&W Option being rounded up or down to the nearest whole
share.

Section 2. Effect on Agreement. When this Amendment becomes effective pursuant
to the provisions of Section 3 hereof, (i) all references to “this Agreement” in
the Employee Matters Agreement shall be deemed to refer to the Employee Matters
Agreement as amended by the Amendment to Employee Matters Agreement dated as of
August 3, 2010 entered into by the Parties (the “Prior Amendment”) and as
further amended by this Amendment, and (ii) all references to the “Employee
Matters Agreement” in the Master Separation Agreement or any of the Ancillary
Agreements shall be deemed to refer to the Employee Matters Agreement as amended
by the Prior Amendment and this Amendment, in each case unless the context
otherwise requires. Except as previously amended by the Prior Amendment or
amended hereby, all provisions of the Employee Matters Agreement are and will
remain in full force and effect.

Section 3. Execution in Counterparts; Effectiveness. This Amendment may be
executed in two or more counterparts, each of which will be deemed an original
but all of which together shall be considered one and the same amendment and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each of the Parties
need not sign the same counterpart.

Section 4. Governing Law. To the extent not preempted by applicable federal law,
this Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of Texas, without regard to any
conflicts of law provisions thereof that would result in the application of the
laws of any other jurisdiction.

[Signatures on Following Pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/S/ LIANE K. HINRICHS

  Name:   Liane K. Hinrichs   Title:   Senior Vice President, General Counsel
and Corporate Secretary MCDERMOTT INVESTMENTS, LLC By:  

/S/ LIANE K. HINRICHS

  Name:   Liane K. Hinrichs   Title:   Senior Vice President, General Counsel
and Corporate Secretary THE BABCOCK & WILCOX COMPANY By:  

/S/ MICHAEL S. TAFF

  Name:   Michael S. Taff   Title:   Senior Vice President and Chief Financial
Officer BABCOCK & WILCOX INVESTMENT COMPANY By:  

/S/ MICHAEL S. TAFF

  Name:   Michael S. Taff   Title:   Senior Vice President and Chief Financial
Officer